DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 and 26-29 are allowable. Claim 26-29 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II and species A, B and C, as set forth in the Office action mailed on 07/18/2019, is hereby withdrawn and claims 26-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Wuller on July 23, 2021.
The following amendment is with respect to the claim set filed on 07/13/2021. The application has been amended as follows: 
Claims:
26. (Currently Amended) A method of implanting a transcutaneous power transfer system in a subject, the transcutaneous power transfer system operable to supply power transcutaneously to an implantable device in the subject, the method comprising: 
implanting a control unit within the subject, the control unit including a housing having a septum attached to a case, a first electrical contact, a second electrical contact, and control circuitry configured to control operation of the implantable device, the first electrical contact and the second electrical contact both fully embedded within the septum, wherein the septum is able to be pierced and then reform around an object that did the piercing, [[and]] wherein the first and second electrical contacts are fully embedded within the septum such that multiple sides of each of the first and second electrical contacts are accessible through the septum, and wherein the control unit further includes a driveline connector electrically coupled to the control circuitry, the driveline connector configured to transfer power and control signals to the implantable device through a driveline extending between the driveline connector and the implantable device; 
 
inserting a first microconductor through the skin of the subject such that the first microconductor electrically contacts the first electrical contact; 

inserting a second microconductor through the skin of the subject such that the second microconductor electrically contacts the second electrical contact; and supplying power to the first and second microconductors from an external power source.

Allowable Subject Matter
Claims 10-20 and 26-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
based on Applicant’s amendments in an After Final Response and an updated search for prior art , the Examiner found that the closest prior art found was Ogden (US Patent No. 6,070,103), titled “Apparatus for making direct electrical connection with an implantable medical device” and Kumar (US Publication No. 2013/0096602), titled “Implantable Subcutaneous Electrical Socket and Percutaneous Plug”. Both of which fail to teach or reasonably suggest with the context of or in combination with the other claim elements, the concept of a transcutaneous power supply wherein a first and second electrical contacts are fully embedded within the septum such that multiple sides of each of the first and second electrical contacts are accessible to the first and second microconductors 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792